Citation Nr: 1736411	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-31 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to in-service herbicide exposure or as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to in-service herbicide exposure or as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. A transcript of this hearing was prepared and associated with the claims file.


REMAND

The Veteran has claimed entitlement to service connection for diabetes mellitus, type II, and peripheral neuropathy of the left and right lower extremities.  He essentially contends that these disabilities are due to in-service herbicide exposure.

The Veteran's service personnel records reflect that he served in Guam as part of the 605th Mil Alft Spt Sq at Andersen Air Force Base.  A December 1972 performance evaluation notes that the Veteran had "been assigned as an aircraft mechanic rotating his work schedule on each of the nine WC-130 aircraft assigned to the 54th WRSq [the 54th Weather Reconnaissance Squadron]."  He contends that he participated in Operation Popeye and that, in the course of this operation, he spent time at the perimeter of Korat Royal Thai Air Force Base.

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document entitled "Project CHECO Southeast Asia Report: Base Defense in Thailand." Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang anytime between February 28, 1961 and May 7, 1975. See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010. In such cases, herbicide exposure is conceded for individuals who served in the Air Force as security policemen, as security patrol dog handlers, as members of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

The Veteran's DD Form 214 reflects that he had four days of active duty service in Thailand.  The Board notes that information the Veteran submitted on Operation Popeye corroborates that the 54th Weather Reconnaissance Squadron was involved in cloud seeding missions.  However, the available information reflects that this operation was based out of Udorn Royal Thai Air Force Base (RTAFB), not Korat.   It is unclear at the moment whether the Veteran was mistaken when he reported that he had been at Korat when he had actually been at Udorn, or whether he was, in fact, at Korat.  In either case, a remand is necessary for the Board to verify the Veteran's herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine whether he had intended to report that he was at Korat RTAFB or Udorn RTAFB.  

(a) If he did, in fact, intend to report that he was at Korat, the Veteran should be asked to provide evidence to support his assertion that his unit participated in an assignment that would have placed it at Korat.  

(b) If he did, in fact, intend to report that he was at Udorn, the Veteran should be asked to provide evidence to support an assertion that he was near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

2.  Obtain the Veteran's complete service personnel records.

3.  If the Veteran had intended to report that he had served at Korat, take all appropriate steps to verify the Veteran's claimed service in Korat.

4.  If the Veteran had intended to report that he had served at Udorn, take all appropriate steps to verify the Veteran's claims that he had served on the perimeter of the base.

5.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




